Citation Nr: 1640995	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  07-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for a spine disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1979 to May 1983 and from March 1985 to September 1985, with additional time spent in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral knee and spinal conditions.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.  By the Veteran's request, the hearing proceeded although the Veteran's representative was absent.  The Veteran's representative submitted an informal hearing presentation in August 2016 regarding the appeal.

The Board notes that at the September 2014 hearing, the Veteran stated that service connection for disabilities of the spine and bilateral ankles were on appeal.  

The RO granted service connection for bilateral ankle disabilities by rating decision dated July 2012.  Therefore, the issue of service connection for bilateral ankle disabilities is moot and not on appeal.

In regard to the spine disability, the RO issued rating decisions in October 2005 and June 2006 denying the Veteran service connection for mechanical low back pain and chronic thoracolumbar spine disability, respectively; as to these decisions, the Veteran submitted a timely substantive appeal.  In November 2012, the Veteran withdrew his claim for back disability.  During the September 2014 Board hearing, the Board took testimony on the issue of service connection for back disability.  Since the Board has taken action that would lead the Veteran to believe that the issue of entitlement to service connection for spinal disability remained on appeal, by taking testimony on the issue, the Board will accept jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37, (2009); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

The issues of service connection for left knee and spinal disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at a Travel Board hearing, that a withdrawal of the appeal of entitlement to service connection for right knee disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated during his September 2014 Travel Board hearing that he wished to withdraw his appeal of service connection for right knee.  There remain no allegations of errors of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to service connection for right knee disability has been properly withdrawn by the Veteran and dismisses the claim.


ORDER

The appeal regarding the claim of entitlement to service connection for right knee disability is dismissed.


REMAND

The Board notes that the record supports that the Veteran's treatment records from the reserves were requested, but the records were unavailable; a formal finding of records unavailability was entered in March 2010.  

The Board finds remand required for VA examinations to address the nature and etiology of the Veteran's left knee and spinal conditions, as well as offer a clarifying opinion, to the extent possible, given conflicting opinions of record.

The Veteran is service connected for pes planus.  The Veteran appeared for a VA examination in August 2005, in which he was diagnosed with degenerative changes of the knees.  The examiner stated: 

As far as the patient's knees are concerned, he does have early degenerative changes, primarily in the medial compartments.  With pes planus, this would actually relieve stress on the medial aspect of his knees and would cause, if anything, lateral knee problems.  Therefore, I do not believe that his pes planus has added to his knee problem.  More likely, the fall that he had [post-service, around 2003], which brought about his need for surgery and his current weight and underlying arthritic situation are the cause of his knee problems and not his pes planus.

The examiner further stated that it was unlikely the pes planus caused a back problem.

In May 2010, the Veteran appeared for a VA examination, in which the examiner found strain/sprain of the thoracolumbar spine with some degenerative changes, and osteoarthritis of the knees.  The examiner opined: "It is less likely as not that his thoracolumbar disability and bilateral knee conditions are a result of his valgus flat feet."  In August 2010, the VA examiner clarified: "The knees and thoracolumbar spine results of degenerative changes are much more likely age related than the result of his valgus flat feet."

However, in April 2010, Dr. R.K., VA physician and the Veteran's primary physician, diagnosed the Veteran with bilateral, degenerative joint disease of the knees and low back pain with clinical left radiculopathy and disc bulging, and noted, without further rationale, that the conditions are more likely than not related to his military service and his existing service-connected disability, to include pes planus.  

In light of the foregoing, the Board finds that a VA examination is warranted to clarify the above conflicting evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) conducted by a medical provider skilled in the diagnosis and treatment of knee and spinal disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the following inquires:

(a)  The examiner should state all diagnoses as to the left knee since January 2005 (date of claim).  For each left knee disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability is caused, permanently aggravated, or otherwise etiologically related to service or service-connected disabilities, to include pes planus and bilateral ankle disabilities.

(b)  The examiner should state all diagnoses as to the spine since January 2005 (date of claim).  For each spine disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability is caused, permanently aggravated, or otherwise etiologically related to service or service-connected disabilities, to include pes planus and bilateral ankle disabilities.

(c)  The examiner should review the VA examinations in August 2005 and May 2010, as well as Dr. R.K.'s positive nexus opinion, as detailed above.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above is complete, readjudicate the Veteran's claims for left knee and spinal service connection.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


